BLD-158                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-1332
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                 LAWRENCE ROOKS,
                                                   Appellant
                       ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
          (D.C. Criminal Action Nos. 2:21-cr-00038-001 & 2:21-cr-00043-001)
                      District Judge: Honorable Chad F. Kenney
                     ____________________________________

                  Submitted on Appellee’s Motion for Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     May 26, 2022

          Before: McKEE, GREENAWAY, JR. and PORTER, Circuit Judges

                              (Opinion filed: July 27, 2022)
                                       _________

                                        OPINION*
                                        _________
PER CURIAM

       Federal prisoner Lawrence Rooks appeals pro se from the District Court’s decision

denying his motion for compassionate release filed under 18 U.S.C. § 3582(c)(1)(A).


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
The Government has moved to summarily affirm. For the reasons that follow, we grant

the Government’s motion and will summarily affirm the District Court’s judgment.

                                             I.

       In July 2021, the District Court sentenced Rooks to 92 months in prison and four

years of supervised release after he pleaded guilty to drug related-offenses in Case No.

2:21-cr-00038-001 and firearm-related offenses in Case No. 2:21-cr-00043-001. About

three months later, after exhausting his administrative remedies, he filed in the District

Court a pro se motion for compassionate release. In that motion, which the Government

opposed, Rooks sought early release so that he could serve as the sole caregiver for his

two-year-old son, who was born prematurely and suffers from one or more medical

conditions. Rooks’s motion also mentioned, in passing, the COVID-19 pandemic.

       On January 28, 2022, the District Court denied Rooks’s motion, concluding that

he had failed to present “extraordinary and compelling reasons” for a sentence reduction.

The District Court explained that the record indicated that Porsha Williams (Rooks’s ex-

wife and the mother of his child) was caring for the child, and that “[i]n the event that

Ms. Williams has already or subsequently does abandon responsibility for the child,”1

“Rooks has several family members who he has also failed to establish are unable to



1
  Rooks alleged that Williams was unemployed, and that at some point in time, (1) she
was enrolled in a drug-treatment program and (2) the Child Community Umbrella
Agency determined that it was in the child’s best interests for Rooks to be awarded sole
custody. Rooks further alleged that Williams “left the care of the [child] to other
relatives.” Compassionate-Release Mot. 7.
                                            2
provide care for the child.” Dist. Ct. Mem. entered Jan. 28, 2022, at 12 [hereinafter Dist.

Ct. Mem.]. The District Court further explained “that the threat of COVID-19, in

conjunction with [Rooks’s] otherwise unqualifying circumstances, do not so compound

his circumstances to the point where they are ‘extraordinary and compelling.’” Id. at 14.2

This timely appeal followed.3

                                                II.

         A district court may grant compassionate release if it finds, inter alia, that

“extraordinary and compelling reasons” warrant a reduction. See 18 U.S.C.

§ 3582(c)(1)(A); United States v. Pawlowski, 967 F.3d 327, 329 (3d Cir. 2020). We

review a district court’s denial of compassionate release for abuse of discretion. See

United States v. Andrews, 12 F.4th 255, 259 (3d Cir. 2021). Under this standard, “we

will not disturb the [district] court’s determination unless we are left with a definite and

firm conviction that [it] committed a clear error of judgment in the conclusion it

reached.” Id. (second alteration in original) (internal quotation marks omitted). We may

summarily affirm a district court’s decision if the appeal fails to present a substantial

question. See 3d Cir. I.O.P. 10.6.




2
 The District Court noted that “Rooks contracted COVID-19 in November of 2020,
while in custody . . ., but remained asymptomatic and quarantined without any further
complications.” Dist. Ct. Mem. 14.
3
    We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.
                                               3
       In this case, the District Court did not abuse its discretion in denying Rooks’s

compassionate-release motion for failure to show “extraordinary and compelling reasons”

for a sentence reduction. Even if we were to assume for the sake of argument that

Williams is unable to care for her and Rooks’s child, we would find no error in the

District Court’s conclusion that Rooks’s motion cannot prevail because he has failed to

establish that certain family members, including his grandmother, his mother, and some

of his siblings, are unable to serve as a caregiver for the child.4 We also find no error in

the District Court’s determination “that the threat of COVID-19, in conjunction with

[Rooks’s] otherwise unqualifying circumstances, do not so compound his circumstances

to the point where they are ‘extraordinary and compelling.’” Dist. Ct. Mem. 14; see also

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (explaining that the “mere

existence of COVID-19 in society” is not enough to warrant compassionate release).

       Because this appeal does not present a substantial question, we grant the

Government’s motion to summarily affirm, and we will summarily affirm the District

Court’s judgment.5




4
  While Rooks has not filed a response to the Government’s motion for summary
affirmance, we note that he appears to argue in his brief that the District Court should
have contacted his family members to determine their ability to serve as caregivers for his
child. But this argument ignores the fact that it was Rooks’s burden to show that he was
entitled to compassionate release. See, e.g., United States v. Barbee, 25 F.4th 531, 532
(7th Cir. 2022); United States v. Jones, 17 F.4th 371, 375 (2d Cir. 2021) (per curiam).
5
  We also grant the Government’s (1) request for leave to file its motion for summary
affirmance and (2) request to be excused from filing a brief.
                                              4